     Case 2:16-cr-00026-CJB-MBN Document 113 Filed 10/30/18 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



 UNITED STATES OF AMERICA                             CRIMINAL ACTION


 VERSUS                                               NO: 16-26


 JARVIS HARDY                                         SECTION: J(5)


                                    ORDER

      Due to a conflict in the Court’s schedule, IT IS ORDERED that the sentencing

hearing, currently set for November 1, 2018, is hereby CONTINUED to be reset.

      New Orleans, Louisiana, this 30th day of October, 2018.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
